Exhibit 10.1

PURCHASE AGREEMENT

among

U.S. WELL SERVICES, INC.,

THE PURCHASERS PARTY HERETO

and

(Solely for the purposes of Section 5.01)

LNV CORPORATION and LPP MORTGAGE, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1

Section 1.01

  Definitions      1

Section 1.02

  Accounting Procedures and Interpretation      5

ARTICLE II AGREEMENT TO SELL AND PURCHASE

     6

Section 2.01

  Authorization of Sale of the Purchased Securities      6

Section 2.02

  Sale and Purchase      6

Section 2.03

  Closing      6

Section 2.04

  Conditions to Closing      6

Section 2.05

  USWS Deliveries      7

Section 2.06

  Purchasers’ Deliveries      8

Section 2.07

  Independent Nature of the Purchasers’ Obligations and Rights      8

Section 2.08

  Further Assurances      9

Section 2.09

  Use of Proceeds      9

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO USWS

     9

Section 3.01

  Corporate Existence      9

Section 3.02

  Capitalization and Valid Issuance of Purchased Securities      10

Section 3.03

  USWS SEC Documents      11

Section 3.04

  Operations in the Ordinary Course      12

Section 3.05

  Litigation      12

Section 3.06

  No Conflicts; Compliance with Laws      12

Section 3.07

  Authority, Enforceability      13

Section 3.08

  Approvals      13

Section 3.09

  Investment Company Status      13

Section 3.10

  Certain Fees      13

Section 3.11

  Books and Records; Sarbanes-Oxley Compliance      13

Section 3.12

  Listing and Maintenance Requirements      14

Section 3.13

  Insurance      14

Section 3.14

  Pre-Closing Covenants of USWS      14

Section 3.15

  Disclosure of Transactions      14

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

     14

Section 4.01

  Existence      14

Section 4.02

  Authorization, Enforceability      14

Section 4.03

  No Breach      15

Section 4.04

  Certain Fees      15

Section 4.05

  Unregistered Securities      15

Section 4.06

  Short Selling      16

Section 4.07

  Lock-Up Agreement      16

 

i



--------------------------------------------------------------------------------

ARTICLE V OTHER COVENANTS

     16

Section 5.01

  Preemptive Rights      16

Section 5.02

  Issuances of New Equity Securities      17

Section 5.03

  Amendments to Series A Preferred Stock and Preferred Warrants.      17

Section 5.04

  Director Designation Rights.      18

Section 5.05

  TCW Series B Preferred Voting.      18

ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES

     18

Section 6.01

  Indemnification by USWS      18

Section 6.02

  Indemnification by the Purchasers      19

Section 6.03

  Indemnification Procedure      19

Section 6.04

  Tax Treatment of Indemnification Payments      20

ARTICLE VII TERMINATION

     20

Section 7.01

  Termination      20

Section 7.02

  Certain Effects of Termination      21

ARTICLE VIII MISCELLANEOUS

     21

Section 8.01

  Expenses      21

Section 8.02

  Interpretation      21

Section 8.03

  Survival of Provisions      21

Section 8.04

  No Waiver; Modifications in Writing      22

Section 8.05

  Binding Effect; Assignment      22

Section 8.06

  Non-Disclosure      23

Section 8.07

  Communications      23

Section 8.08

  Removal of Legend      23

Section 8.09

  Entire Agreement      24

Section 8.10

  Governing Law; Submission to Jurisdiction      24

Section 8.11

  Waiver of Jury Trial      24

Section 8.12

  Execution in Counterparts      24

Section 8.13

  Recapitalizations, Exchanges, Etc. Affecting the Purchased Securities      25

Section 8.14

  Certain Tax Matters      25

SCHEDULE A – Schedule of Purchasers

EXHIBIT A – Form of Certificate of Designations for the Series B Preferred Stock

EXHIBIT B – Form of Registration Rights Agreement

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of March 31, 2020 (this “Agreement”), is
entered into by and among U.S. Well Services, Inc., a Delaware corporation
(“USWS”), each of the purchasers set forth on Schedule A hereto (the
“Purchasers”), and, solely for the purposes of Section 5.01, LNV Corporation and
LPP Mortgage, Inc. (collectively, the “Lenders”).

RECITALS:

WHEREAS, USWS desires to sell the Purchased Securities (as defined below) and
the Purchasers desire to purchase from USWS the Purchased Securities, in
accordance with the provisions of this Agreement;

WHEREAS, U.S. Well Services, LLC, a direct wholly-owned subsidiary of USWS
Holdings (as defined below), a partially-owned subsidiary of USWS, has entered
into the Term Loan Amendment (as defined below), providing for, among other
things, the delivery of 1,050 shares of Series B Preferred Stock (as defined
below) to the Lenders; and

WHEREAS, USWS has agreed to provide the Purchasers with certain registration
rights with respect to the shares of Class A Common Stock underlying the
Purchased Securities acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, USWS and each of the Purchasers, severally and not
jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
provided however, that USWS and the Purchasers shall not be considered
Affiliates for purposes of this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.

“Basic Documents” means, collectively, this Agreement, the Certificate of
Designations and the Registration Rights Agreement.

“Board” means the board of directors of USWS.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“Certificate of Designations” shall have the meaning specified in
Section 2.04(b)(iii).

“Class A Common Stock” means the Class A Common Stock, par value $0.0001 per
share, of USWS.

“Class B Common Stock” means the Class B Common Stock, par value $0.0001 per
share, of USWS.

“Class F Common Stock” shall have the meaning specified in Section 3.02(a).

“CLMG Corp.” means CLMG Corp., a Texas corporation.

“Closing” shall have the meaning specified in Section 2.03(a).

“Closing Date” shall have the meaning specified in Section 2.03(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Conversion Shares” means the Class A Common Stock issuable upon conversion of
the Series B Preferred Stock.

“Credit Facilities” shall have the meaning specified in Section 3.02(d).

“Crestview” means Crestview III USWS, L.P., a Delaware limited partnership, and
Crestview III USWS TE, LLC, a Delaware limited liability company.

“Delaware LLC Act” shall have the meaning specified in Section 3.02(d).

“Delaware LP Act” shall have the meaning specified in Section 3.02(e).

“Delaware Corporations Act” means the General Corporation Law of the State of
Delaware.

“Election Period” shall have the meaning specified in Section 5.01(b).

“Eligible Purchaser” shall have the meaning specified in Section 5.01(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Exempt Issuance” means any equity securities issued (i) in connection with any
public offering pursuant to an effective registration statement under the
Securities Act following which such securities are listed on the NASDAQ or any
other national securities exchange, (ii) to any existing or prospective
employee, advisor, consultant or director of USWS or any of its subsidiaries or
upon the conversion or exercise of securities convertible into or containing
options or rights to acquire equity securities pursuant to options or stock
awards granted by the Board, including for the avoidance of doubt, any issuances
pursuant to the USWS 2018 Stock Incentive Plan, in each case as incentive
compensation for such employees, advisors, consultants or directors, (iii) as
consideration to the seller for the acquisition of any Person by USWS or any of
its subsidiaries by merger, amalgamation or purchase of substantially all of the

 

2



--------------------------------------------------------------------------------

assets or capital stock of such Person, (iv) in connection with any split,
subdivision, dividend or distribution in respect of the Class A Common Stock,
(v) to banks or similar financial institutions, equipment lessors or real
property lessors pursuant to a debt financing, equipment leasing or real
property leasing transaction in the ordinary course of business of USWS or any
of its subsidiaries or any amendment to the definitive agreements related
thereto, (vi) to suppliers or third party service providers in connection with
the provision of goods or services pursuant to transactions approved by the
Board, (vii) upon the conversion, exercise or exchange of any convertible
security in accordance with its terms, including the Series A Preferred Stock,
Series B Preferred Stock and Warrants, (viii) in connection with any exchange of
Class B Common Stock, and a corresponding number of LLC Units, for shares of
Class A Common Stock pursuant to the USWS Holdings LLC Agreement, or (ix) to any
Eligible Purchaser under the terms of Section 5.01.

“First Notice” shall have the meaning specified in Section 5.01(b).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to USWS means a Governmental Authority having
jurisdiction over USWS, its Subsidiaries or any of their respective Properties.

“Indemnified Party” shall have the meaning specified in Section 6.03.

“Indemnifying Party” shall have the meaning specified in Section 6.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“LLC Units” shall have the meaning specified in Section 3.02(d).

“Material Adverse Effect” means a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of USWS, the validity of the Purchased Securities or the legal authority or
ability of USWS to perform in all material respects its obligations under this
Agreement.

“Matlin” means David J Matlin.

“NASDAQ” means the NASDAQ Capital Market.

“New Securities” means any preferred stock, Class A Common Stock, or security of
USWS that is convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, Class A Common Stock.

“Outside Date” shall have the meaning specified in Section 7.01(c).

 

3



--------------------------------------------------------------------------------

“Over-Allotment Amount” shall have the meaning specified in Section 5.01(b).

“Permitted Transfer” means a Transfer of all or any portion of Purchased
Securities to any Affiliate, any limited partner of a Purchaser or any of its
Affiliates, or any managed account, investment fund, or other vehicle that is
managed or sponsored by the manager or sponsor of a Purchaser, but only if the
transferee, to the extent such transferee becomes a direct holder of any
Purchased Securities, agrees in writing prior to such Transfer for the express
benefit of USWS (with a copy thereof to be furnished to USWS) to be bound by the
transferor’s obligations hereunder with respect to the applicable Purchased
Securities.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proposed Purchaser” shall have the meaning specified in Section 5.01(a).

“Purchased Securities” means, with respect to each Purchaser, the number of
shares of Series B Preferred Stock as set forth opposite such Purchaser’s name
on Schedule A hereto.

“Purchaser Lock-Up Period” shall have the meaning specified in Section 4.07.

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Redemption Shares” means the Class A Common Stock issuable upon redemption of
the Series B Preferred Stock.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into on the date hereof, between USWS and the Purchasers in
substantially the form attached hereto as Exhibit B.

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment bankers
and other representatives of such Person.

“Requesting Purchaser” shall have the meaning specified in Section 5.01(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Series A Certificate of Designations” shall have the meaning specified in
Section 5.03.

“Series A Preferred Stock” means the Series A Redeemable Convertible Preferred
Stock having the terms set forth in that certain Certificate of Designations of
the Corporation dated May 24, 2019.

“Series B Preferred Stock” means the Series B Redeemable Convertible Preferred
Stock having the terms set forth in the Certificate of Designations.

 

4



--------------------------------------------------------------------------------

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“TCW” means Regiment Capital Special Situations Fund V, L.P., a Delaware limited
partnership.

“Transfer” shall have the meaning specified in Section 4.07.

“Term Loan Amendment” shall have the meaning specified in Section 2.09.

“Term Loan Credit Agreement” shall have the meaning specified in Section 2.09.

“Underlying Preferred Shares” shall have the meaning specified in
Section 3.02(g).

“USWS” has the meaning set forth in the introductory paragraph of this
Agreement.

“USWS Bylaws” shall have the meaning specified in Section 2.05(d).

“USWS Charter” shall have the meaning specified in Section 2.04(b)(iii).

“USWS Financial Statements” shall have the meaning specified in Section 3.03(a).

“USWS Holdings” shall have the meaning specified in Section 3.02(d).

“USWS Holdings LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of USWS Holdings, LLC, dated as of November 9, 2018,
as amended.

“USWS Related Parties” shall have the meaning specified in Section 6.02.

“USWS SEC Documents” shall have the meaning specified in Section 3.03(a).

“Warrants” shall have the meaning specified in Section 3.02(b).

Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all USWS Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited financial statements, as permitted by Form 10-Q promulgated by the
SEC) and in compliance as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01    Authorization of Sale of the Purchased Securities. USWS has
authorized the issuance and sale to the Purchasers of the Purchased Securities
on the terms and subject to the conditions set forth in this Agreement.

Section 2.02    Sale and Purchase. Subject to the terms and conditions hereof,
USWS hereby agrees to issue and sell to each Purchaser, free and clear of any
and all Liens (other than the transfer restrictions under applicable federal and
state securities laws and other than those arising under the Certificates of
Designations or the Delaware Corporations Act), and each Purchaser, severally
and not jointly, hereby agrees to purchase from USWS, such number of Purchased
Securities on such dates as set forth on Schedule A, and each Purchaser agrees
to pay USWS its Allocated Purchase Price with respect to such Purchased
Securities. For the avoidance of doubt, the Allocated Purchase Price shall be
the consideration for all Purchased Securities to be acquired by the applicable
Purchaser at the Closing (as defined below).

Section 2.03    Closing

(a)    Closing Location. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Securities hereunder (the
“Closing”) shall take place remotely via overnight courier, electronic
transmission of related documentation (such as by use of .pdf), on March 31,
2020 following the delivery, satisfaction or, to the extent permitted, waiver by
the appropriate party of each of the items set forth in Sections 2.04, 2.05 and
2.06. Except as otherwise expressly provided herein, all proceedings to be taken
and all documents to be executed and delivered by all the parties at the Closing
shall be deemed to have been taken and executed simultaneously and no
proceedings shall be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered.

(b)    General. The date of the Closing shall be the “Closing Date”.

Section 2.04    Conditions to Closing

(a)    Mutual Conditions. The respective obligations of each party to consummate
the purchase and issuance and sale of the applicable Purchased Securities to be
purchased and issued at the Closing shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions (any or all of
which may be waived by a particular party on behalf of itself in writing, in
whole or in part, to the extent permitted by applicable Law):

(i)    no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and

(ii)    there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

(b)    Conditions of the Purchasers’ Obligations at Closing. The respective
obligations of each Purchaser to consummate the purchase of the applicable
Purchased Securities to be purchased at the Closing shall be subject to the
satisfaction (or waiver by such Purchaser) on or prior to the Closing Date of
each of the following conditions:

 

6



--------------------------------------------------------------------------------

(i)    the representations and warranties of USWS contained in this Agreement
that are qualified by materiality or Material Adverse Effect shall be true and
correct as of the Closing Date as if made on and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date (except
that representations and warranties made as of a specific date shall be required
to be true and correct in all material respects as of such date only);

(ii)    USWS and its Subsidiaries shall have performed and complied, in all
material respects, with all of the covenants and agreements required to be
performed and complied with by it hereunder on or prior to the Closing Date;

(iii)    USWS shall have adopted and filed with the Secretary of State of the
State of Delaware the Certificate of Designations in the form attached hereto as
Exhibit A (the “Certificate of Designations”), and the Certificate of
Designations shall have become effective as an amendment to USWS’s Second
Amended and Restated Certificate of Incorporation, as amended (the “USWS
Charter”);

(iv)    USWS shall have delivered, or caused to be delivered, to the Purchasers,
USWS’s closing deliveries described in Section 2.05;

(v)    USWS shall have filed with the NASDAQ a “Notification Form: Listing of
Additional Shares” and supporting documentation, if required, related to the
Underlying Preferred Shares (as defined below), the NASDAQ shall have not raised
any objection with respect thereto and USWS shall have furnished to each of the
Purchasers evidence of the filing thereof; and

(vi)    USWS, USWS Holdings and U.S. Well Services, LLC shall have executed the
Term Loan Amendment on terms which are reasonably satisfactory to the
Purchasers.

(c)    Conditions of USWS’s Obligations at Closing. The obligation of USWS to
consummate the sale of the Purchased Securities to be sold at Closing shall be
subject to the satisfaction (or waiver by USWS) on or prior to the Closing Date
of each of the following conditions:

(i)    the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct as of the
Closing Date as if made on and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date (except
that representations and warranties made as of a specific date shall be required
to be true and correct in all material respects as of such date only);

(ii)    each Purchaser shall have performed and complied, in all material
respects, with all of the covenants and agreements required to be performed and
complied with by such Purchaser on or prior to the Closing Date; and

(iii)    each Purchaser shall have delivered, or caused to be delivered, to USWS
such Purchaser’s closing deliveries as described in Section 2.06 of this
Agreement.

Section 2.05    USWS Deliveries. At the Closing, USWS shall deliver or cause to
be delivered:

(a)    evidence of the Purchased Securities credited to book-entry accounts
maintained by the transfer agent of USWS, to be followed, when commercially
reasonable, by a certificate or certificates representing the Purchased
Securities to be purchased and sold at the Closing and meeting the requirements
of the Certificate of Designations, free and clear of any Liens, other than the
transfer

 

7



--------------------------------------------------------------------------------

restrictions under applicable federal and state securities laws and other than
those arising under the Certificate of Designations or the Delaware Corporations
Act, registered in such names as each Purchaser shall have designated;

(b)    cross-receipts, dated as of the Closing Date, executed by USWS and
delivered to each of the Purchasers certifying as to USWS’s receipt of payments
of the Allocated Purchase Price;

(c)    an officer’s certificate, signed by (i) the Chief Executive Officer and
(ii) the Chief Financial Officer of USWS, in their respective capacities as
such, dated as of the Closing Date, stating that the conditions in
Sections 2.04(a), 2.04(b)(i), 2.04(b)(ii), and 2.04(b)(iii) have been fully
satisfied;

(d)    a certificate of the Secretary or Assistant Secretary of USWS, certifying
as to and attaching (i) board resolutions authorizing the execution and delivery
of the Basic Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Securities, (ii) the USWS
Charter and all amendments thereto (including the Certificate of Designation),
and USWS’s Amended and Restated Bylaws, as amended (the “USWS Bylaws”),
(iii) the Certificate of Designations being in full force and effect and
(iv) the incumbency of the officers authorized to execute the Basic Documents on
behalf of USWS, setting forth the name and title and bearing the signature of
each of such officers;

(e)    copies of the USWS Charter and all amendments thereto certified by the
Secretary of State of the State of Delaware as of a recent date;

(f)    a certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, that USWS is in good standing in its jurisdiction of
incorporation;

(g)    the Registration Rights Agreement in substantially the form attached
hereto as Exhibit B, which shall have been duly executed by USWS; and

(h)    evidence of the issuance of Equity Securities (as defined in the USWS
Holdings LLC Agreement) by USWS Holdings (including a copy of the Second
Amendment to the USWS Holdings LLC Agreement) as required by Section 3.5(b) of
the USWS Holdings LLC Agreement.

Section 2.06    Purchasers’ Deliveries.

(a)    Each of the Purchasers shall (i) pay to USWS its Allocated Purchase Price
as of the Closing Date, such payments to be made by wire transfers of
immediately available funds on the Closing Date to an account designated by USWS
at least two (2) Business Days (or such shorter period of time as shall be
agreeable by all parties hereto) prior to the Closing Date and (ii) deliver or
cause to be delivered the Registration Rights Agreement in substantially the
form attached hereto as Exhibit B, which shall have been duly executed by each
Purchaser party thereto.

(b)    Each Purchaser shall deliver or cause to be delivered an officer’s
certificate (or, if such Person is a natural Person, an individual certificate)
from each Purchaser, dated as of the Closing Date, stating that the conditions
applicable to such Purchaser in Sections 2.04(c)(i) and 2.04(c)(ii) have been
fully satisfied.

Section 2.07    Independent Nature of the Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Basic Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic

 

8



--------------------------------------------------------------------------------

Document of any Purchaser by USWS does not excuse performance by any other
Purchaser and the waiver of performance of USWS by any Purchaser does not excuse
performance by USWS with respect to each other Purchaser. Nothing contained
herein or in any other Basic Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the Basic
Documents. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement or out of the other Basic Documents, and it shall not be necessary for
any other Purchaser to be joined as an additional party in any proceeding for
such purpose.

Section 2.08    Further Assurances. From time to time after the date hereof,
without further consideration, USWS and the Purchasers shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

Section 2.09    Use of Proceeds. The proceeds from the sale of the Purchased
Securities (net of the expenses related thereto) shall be used by USWS (or USWS
Holdings or U.S. Well Services, LLC, as applicable) (a) to pay the extension fee
and other costs and expenses associated with or required as a condition to, the
amendment to USWS’s Senior Secured Term Loan Credit Agreement, dated May 7,
2019, by and among USWS Holdings, the guarantors and lenders named therein, and
CLMG Corp. (such agreement, the “Term Loan Credit Agreement” and such amendment,
the “Term Loan Amendment”) and (b) for general corporate purposes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND

COVENANTS RELATED TO USWS

USWS represents and warrants to and covenants with each Purchaser and Piper
Sandler & Co., through its Simmons Energy division, in its capacity as the
financial advisor to the special committee of the Board for the offering
contemplated hereby, as follows:

Section 3.01    Corporate Existence. USWS (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware; and (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect. Each of USWS’s Subsidiaries has been duly incorporated
or formed, as the case may be, and is validly existing and in good standing
under the laws of the state or other jurisdiction of its incorporation or
organization, as the case may be, and has all requisite power and authority, and
has all governmental licenses, authorizations, consents and approvals necessary,
to own, lease, use or operate its respective Properties and carry on its
business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Material Adverse Effect. None of USWS nor any of its Subsidiaries are
in default in the performance, observance or fulfillment of any provision of, in
the case of USWS, the USWS Charter or the USWS Bylaws or, in the case of any
Subsidiary of USWS, their respective certificate of incorporation, certification
of formation, bylaws, limited liability company agreement or other similar
organizational documents. Each of USWS and its Subsidiaries is duly qualified or
licensed and in good standing as a foreign corporation, limited partnership or
limited liability company, as applicable, and is authorized to do business in
each jurisdiction in which the ownership or leasing of its respective Properties
or the character of its respective operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely to have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

Section 3.02    Capitalization and Valid Issuance of Purchased Securities.

(a)    As of the date of this Agreement, the total number of shares of all
classes of capital stock, each with a par value of $0.0001 per share, which USWS
is authorized to issue is 440,000,000 shares, consisting of (i) 430,000,000
shares of common stock, including (A) 400,000,000 shares of Class A Common
Stock, (B) 20,000,000 shares of Class B Common Stock, and (C) 10,000,000 shares
of Class F Common Stock (the “Class F Common Stock”), and (ii) 10,000,000 shares
of preferred stock.

(b)    As of the date of this Agreement, prior to the issuance and sale of the
Purchased Securities at the Closing as contemplated hereby, the issued and
outstanding corporate stock of USWS consists of 62,697,980 shares of Class A
Common Stock issued and outstanding, 28,427,968 warrants to purchase shares of
Class A Common Stock (the “Warrants”), including, (i) 25,494,635 warrants issued
in connection with USWS’s initial public offering and (ii) 2,933,333 warrants
issued in connection with the issuance of the Series A Preferred Stock (such
warrants, the “Preferred Warrants”), 5,500,692 shares of Class B Common Stock
issued and outstanding, no shares of Class F Common Stock issued and outstanding
and 55,000 shares of Series A Preferred Stock issued and outstanding. As of the
date of this Agreement, all outstanding shares of Class A Common Stock and
Class B Common Stock, all outstanding Warrants and all outstanding shares of the
Series A Preferred Stock have been duly authorized and validly issued in
accordance with the USWS Charter and USWS Bylaws and are fully paid and
nonassessable.

(c)    As of the date of this Agreement, other than the USWS 2018 Stock
Incentive Plan, USWS has no equity compensation plans that contemplate the
issuance of equity interests of USWS (or securities convertible into or
exchangeable for equity interests of USWS). No indebtedness having the right to
vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which USWS stockholders may vote are issued or
outstanding. Except for the Warrants, the Series A Preferred Stock, and as
contemplated by the USWS Charter and the USWS Holdings LLC Agreement, including
the Class B Common Stock and LLC Units (as defined below), there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, rights of first refusal, or other rights, convertible or
exchangeable securities or written agreements obligating USWS or any of its
Subsidiaries to issue, transfer or sell any equity interest in, USWS or
securities convertible into or exchangeable for such equity interests,
(ii) obligations of USWS or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any equity interests of USWS or any such securities or
agreements listed in clause (i) of this sentence or (iii) proxy agreements or
voting trusts or similar agreements to which USWS or any of its Subsidiaries is
a party with respect to the voting of the equity interests of USWS. Except as
set forth in the USWS SEC Documents or as contemplated by this Agreement, USWS
has not entered into any agreements regarding the registration of any equity
securities of USWS under the Securities Act.

(d)    As of the date of this Agreement, except as disclosed in the USWS SEC
Documents, neither USWS nor any of its Subsidiaries owns any shares of capital
stock or other securities of, or interest in, any other Person, or is obligated
to make any capital contribution to or any other investment in any other Person,
other than with respect to USWS’s obligations under the USWS Holdings LLC
Agreement. As of the date of this Agreement, USWS owns a sole managing member
interest in USWS Holdings, LLC, a Delaware limited liability company (“USWS
Holdings”), and 54,440,374 USWS Holdings Units (“LLC Units”); such sole managing
member interest and LLC Units are duly authorized and validly issued in
accordance with the USWS Holdings LLC Agreement and are fully paid (to the
extent required under the USWS Holdings LLC Agreement) and non-assessable
(except in the case except as such nonassessability may be affected by matters
described in Sections 18-303, 18-607 and 18-804 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”)) and such sole managing member

 

10



--------------------------------------------------------------------------------

interest and LLC Units are owned by USWS free and clear of all Liens (except for
such restrictions as may exist under applicable Law and except for such Liens as
may be imposed under (i) the Term Loan Credit Agreement and (ii) the ABL Credit
Agreement dated as of May 7, 2019 among USWS, USWS Holdings, U.S. Well Services,
LLC, the lenders party thereto, Bank of America, N.A., as administrative agent,
and the other parties thereto (the facilities described in clauses (i) and
(ii) above, collectively, the “Credit Facilities”), or the organizational
documents of such Subsidiaries, as applicable). As of the date of this
Agreement, USWS Holdings owns all of the shares of capital stock or other
securities of, or interest in, each of its Subsidiaries, which are listed on
Exhibit 21 to USWS’s most recent Form 10-K filing with the SEC.

(e)    As of the date of this Agreement, (i) all of the issued and outstanding
equity interests of each of the Subsidiaries of USWS Holdings are owned,
directly or indirectly, by USWS Holdings free and clear of any Liens (except for
such restrictions as may exist under applicable Law and except for such Liens as
may be imposed under the Credit Facilities or the organizational documents of
such Subsidiaries, as applicable), and all such ownership interests have been
duly authorized, validly issued and are fully paid (to the extent required in
the organizational documents of such Subsidiaries, as applicable) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”) and Sections 18-303, 18-607 and
18-804 of the Delaware LLC Act) and (ii) except as disclosed in the USWS SEC
Documents, neither USWS nor any of its Subsidiaries owns any shares of capital
stock or other securities of, or interest in, any other Person, or is obligated
to make any capital contribution to or any other investment in any other Person.

(f)    The Purchased Securities being purchased by each of the Purchasers
hereunder will be duly authorized by USWS pursuant to the USWS Charter and the
Certificate of Designations prior to the Closing and, when issued and delivered
by USWS to such Purchaser against payment therefor in accordance with the terms
of this Agreement and the terms of the Purchased Securities, will be validly
issued, fully paid and non-assessable and will be free of preemptive rights or
any Liens and restrictions on transfer, other than (i) restrictions on transfer
under the Certificate of Designations or this Agreement and under applicable
state and federal securities laws and (ii) such Liens as are created by such
Purchaser or its Affiliates.

(g)    71,590,909 shares of Class A Common Stock, which are issuable upon
conversion or redemption of the Series B Preferred Stock (the “Underlying
Preferred Shares”) have been duly authorized and reserved pursuant to the USWS
Charter and the Certificate of Designations and, upon issuance and delivery by
USWS to such Purchaser in accordance with this Agreement and the terms of the
Purchased Securities, will be duly authorized, validly issued, fully paid and
non-assessable and will be free of any preemptive rights or any Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Certificate of Designations or this Agreement and under applicable state and
federal securities laws and (ii) such Liens as are created by such Purchaser or
its Affiliates.

Section 3.03    USWS SEC Documents.

(a)    Since December 31, 2019, USWS has filed with the SEC all forms, reports,
schedules and statements required to be filed by it under the Exchange Act or
the Securities Act (all such documents collectively the “USWS SEC Documents”).
The USWS SEC Documents, including, without limitation, any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“USWS Financial Statements”), at the time filed (except to the extent corrected
by a subsequently filed USWS SEC Document filed prior to the date hereof)
(i) did not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein (in the light of
the circumstances under which they were made) not misleading, (ii) complied in
all material respects with the

 

11



--------------------------------------------------------------------------------

applicable requirements of the Exchange Act and the Securities Act, as
applicable and (iii) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto.

(b)    The historical financial statements (including the related notes and
supporting schedules) of USWS and its Subsidiaries included or incorporated by
reference in the USWS SEC Documents comply as to form in all material respects
with the requirements of Regulation S-X under the Securities Act and present
fairly in all material respects the financial condition, results of operations
and cash flows of the entities purported to be shown thereby, at the dates and
for the periods indicated and have been prepared in conformity with GAAP applied
on a consistent basis throughout the periods involved, except to the extent
described therein.

(c)    KPMG LLP is an independent, registered public accounting firm with
respect to USWS and has not resigned or been dismissed as independent public
accountants of USWS as a result of or in connection with any disagreement with
USWS on a matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedure. Except as disclosed in the USWS SEC
Documents, since the date of the most recent balance sheet of USWS reviewed or
audited by KPMG LLP, USWS has not been advised of (i) any significant
deficiencies or material weakness in the design or operation of internal
controls that are reasonably likely to adversely affect USWS’s ability to
record, process, summarize and report financial information and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in USWS’s internal controls over financial reporting.

Section 3.04    Operations in the Ordinary Course. Except as set forth in or
contemplated by the USWS SEC Documents, since the date of USWS’s most recent
Form 10-K filing with the SEC, USWS and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) acquisition or disposition of any material asset by USWS
or any of its Subsidiaries or any contract or arrangement therefor, other than
acquisitions or dispositions for fair value in the ordinary course of business,
acquisitions or dispositions as disclosed in the USWS SEC Documents or
(b) material change in USWS’s accounting principles, practices or methods.

Section 3.05    Litigation. Except as set forth in the USWS SEC Documents, there
is no action, suit, or proceeding pending or, to USWS’s knowledge, threatened
against or affecting any of USWS or its Subsidiaries or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the Basic Documents or the right of USWS to enter into this
Agreement or the Basic Documents or the right to consummate the transactions
contemplated by the Basic Documents or thereby or (b) individually or in the
aggregate, would be reasonably likely to result in a Material Adverse Effect.

Section 3.06    No Conflicts; Compliance with Laws. The execution, delivery and
performance by USWS of the Basic Documents and compliance by USWS with the terms
and provisions hereof and thereof, and the issuance and sale by USWS of the
Purchased Securities, does not and will not (a) assuming the accuracy of the
representations and warranties of the Purchasers contained herein and their
compliance with the covenants contained herein, violate any provision of any Law
or permit having applicability to USWS or any of its Subsidiaries or any of
their respective Properties, (b) conflict with or result in a violation or
breach of any provision of the USWS Charter, the USWS Bylaws or other
organizational documents of USWS or any organizational documents of any of
USWS’s Subsidiaries, (c) require any consent, approval or notice under or result
in a violation or breach of or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any contract, agreement, instrument,
obligation, note, bond, mortgage, license, loan or credit agreement to which
USWS or any of its Subsidiaries is a party or by which USWS or any of its
Subsidiaries or any of their respective

 

12



--------------------------------------------------------------------------------

Properties may be bound or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by USWS or any of its Subsidiaries, except in the case of clauses (a),
(c) and (d) where any such conflict, violation, default, breach, termination,
cancellation, failure to receive consent, approval or notice, or acceleration
with respect to the foregoing provisions of this Section 3.06 would not be,
individually or in the aggregate, reasonably likely to result in a Material
Adverse Effect.

Section 3.07    Authority, Enforceability. USWS has all necessary corporate
power and authority to execute, deliver and perform its obligations under the
Basic Documents, and the execution, delivery and performance by USWS of the
Basic Documents has been duly authorized by all necessary action on the part of
USWS. All corporate action required to be taken by the USWS for the
authorization, issuance, sale and delivery of the Purchased Securities, the
execution, delivery and performance of the Basic Documents by the USWS, and the
consummation of the transactions contemplated by the Basic Documents shall have
been validly taken. This Agreement has been duly and validly authorized,
executed and delivered by USWS and constitutes and, when executed and delivered
by USWS the other Basic Documents will be duly and validly authorized, executed
and delivered by USWS and will constitute the legal, valid and binding
obligations of USWS, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar laws affecting creditors’ rights generally or by general principles of
equity and except as the rights to indemnification may be limited by applicable
law. No approval from the holders of USWS’s Class A Common Stock, Class B Common
Stock, Series A Preferred Stock or Warrants is required in connection with
USWS’s issuance and sale of the Purchased Securities to the Purchasers.

Section 3.08    Approvals. Except for the approvals required by the SEC in
connection with any registration statement filed under the Registration Rights
Agreement and for approvals that have already been obtained, no authorization,
consent, approval, waiver, license, qualification or written exemption from, nor
any filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by USWS of any of the Basic Documents, except for
(a) the filing of the Certificate of Designations in the office of the Secretary
of State of Delaware or the filing with the SEC of a Current Report on Form 8-K
and (b) where the failure to receive such authorization, consent, approval,
waiver, license, qualification or written exemption from, or to make such
filing, declaration, qualification or registration would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

Section 3.09    Investment Company Status. USWS is not and, immediately after
the sale of the Purchased Securities and the application of the net proceeds
from such sale will not be, required to register as an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.10    Certain Fees. Except for the fees payable to Piper Sandler &
Co., through its Simmons Energy division, in its capacity as the financial
advisor to the special committee of the Board, no fees or commissions are or
will be payable by USWS to brokers, finders or investment bankers with respect
to the sale of any of the Purchased Securities or the consummation of the
transactions contemplated by this Agreement. USWS agrees that it will indemnify
and hold harmless each Purchaser from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by USWS or alleged to have been incurred by USWS in
connection with the sale of the Purchased Securities or the consummation of the
transactions contemplated by this Agreement.

Section 3.11    Books and Records; Sarbanes-Oxley Compliance. USWS makes and
keeps accurate books and records. There is and has been no failure on the part
of USWS or any of USWS’s directors or officers, in their capacities as such, to
comply in all material respects with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

 

13



--------------------------------------------------------------------------------

Section 3.12    Listing and Maintenance Requirements. As of the Closing, the
Class A Common Stock is listed on the NASDAQ, and USWS has not received any
notice of delisting that is in effect as of the date of this Agreement.

Section 3.13    Insurance. USWS and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. USWS does not have any reason to believe that it or any Subsidiary will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.

Section 3.14    Pre-Closing Covenants of USWS. From and after the date of this
Agreement and until the Closing hereunder, USWS will use commercially reasonable
efforts to conduct its business in the ordinary course of business, preserve
intact its existence and business organization and goodwill and present business
relationships with all material customers, suppliers, licensors, distributors
and others having significant business relationships with USWS, to the extent
such relationships are beneficial to the USWS and its business.

Section 3.15    Disclosure of Transactions. On or before 5:30 p.m., New York
City time, on or before the fourth Business Day following the date of this
Agreement, USWS shall issue a press release or file a Current Report on Form 8-K
describing the terms and conditions of the transactions contemplated by this
Agreement and the Basic Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND

COVENANTS OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants and
covenants to USWS as follows:

Section 4.01    Existence. Such Purchaser, if a non-natural Person, is duly
organized and validly existing and in good standing under the laws of its state
of formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.

Section 4.02    Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under this Agreement and the Basic Documents to which such Purchaser is or will
be a party. The execution, delivery and performance by such Purchaser of this
Agreement and the Basic Documents to which such Purchaser is or will be a party
and the consummation by it of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary legal action, and no
further consent or authorization of such Purchaser is required. This Agreement
and the Basic Documents to which such Purchaser is or will be a party have been
duly executed and delivered by such Purchaser and constitute or, when executed
by such Purchaser, will constitute legal, valid and binding obligations of such
Purchaser; provided that, the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity and except as the rights to indemnification may be limited
by applicable law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

14



--------------------------------------------------------------------------------

Section 4.03    No Breach. The execution, delivery and performance of this
Agreement and the Basic Documents by such Purchaser and the consummation by such
Purchaser of the transactions contemplated hereby or thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) if such Person is a
non-natural Person, conflict with or result in any violation of the provisions
of the organizational documents of such Purchaser or (c) violate any statute,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not have a material adverse effect on the
ability to consummate the transactions contemplated by this Agreement and the
Basic Documents.

Section 4.04    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Securities or the consummation of the
transactions contemplated by this Agreement. Such Purchaser agrees, severally
and not jointly with any other Purchaser, that it will indemnify and hold
harmless USWS from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of the Purchased Securities or the consummation of the
transactions contemplated by this Agreement.

Section 4.05    Unregistered Securities.

(a)    Accredited Investor Status; Sophisticated Purchasers. Such Purchaser is
an “accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in Purchased Securities, the
Conversion Shares and the Redemption Shares. Such Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Securities, the
Conversion Shares and the Redemption Shares.

(b)    Information. Such Purchaser and its Representatives have been furnished
with all materials relating to the business, finances and operations of USWS
that have been requested and materials relating to the offer and sale of the
Purchased Securities that have been requested by such Purchaser and its
Representatives. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of USWS. Neither such inquiries nor any other due
diligence investigations conducted at any time by any Purchaser and
Representatives shall modify, amend or affect such Purchaser’s right (i) to rely
on USWS’s representations and warranties contained in Article III above or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement, or any Basic Document. Such
Purchaser understands that the purchase of the Purchased Securities involves a
high degree of risk. Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Purchased Securities.

(c)    Cooperation. Such Purchaser shall cooperate reasonably with USWS to
provide any information necessary for any applicable securities filings required
to be made by USWS.

(d)    Legends. Such Purchaser understands that the Purchased Securities will
bear a restrictive legend substantially in the form as set forth in the
Certificate of Designations.

(e)    Purchase Representation. Such Purchaser is purchasing the Purchased
Securities for its own account and not with a view to distribution in violation
of any securities laws. Such Purchaser

 

15



--------------------------------------------------------------------------------

has been advised and understands that none of the Purchased Securities, the
Conversion Shares or the Redemption Shares have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). Such Purchaser has been advised and
understands that USWS, in issuing the Purchased Securities, is relying upon,
among other things, the representations and warranties of such Purchaser
contained in this Article IV in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.

(f)    Rule 144. Such Purchaser understands that there is no public trading
market for the Purchased Securities, that none is expected to develop and that
the Purchased Securities must be held indefinitely unless and until the
Purchased Securities, the Conversion Shares or the Redemption Shares, as
applicable, are registered under the Securities Act or an exemption from
registration is available. Such Purchaser has been advised of and is aware of
the provisions of Rule 144 promulgated under the Securities Act.

(g)    Reliance by USWS. Such Purchaser understands that the Purchased
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and that
USWS is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Securities, the
Conversion Shares and the Redemption Shares.

Section 4.06    Short Selling. Such Purchaser has not engaged in any Short Sales
involving Class A Common Stock owned by it between the time it first began
discussions with USWS about the transaction contemplated by this Agreement and
the date of execution of this Agreement.

Section 4.07    Lock-Up Agreement. Without the prior written consent of USWS,
except in the case of a Permitted Transfer or as otherwise specifically provided
in this Agreement, each Purchaser will not, during the period commencing on the
date hereof and ending sixty (60) days after the date of the Closing (such
period, the “Purchaser Lock-Up Period”) (a) offer, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any Class A Common Stock or any of its
Purchased Securities or (b) enter into any swap or other transaction or
arrangement that transfers or that is designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, any of the
economic consequences of ownership of its Purchased Securities, whether any such
transaction described in clause (a) or (b) above (any such transaction described
in clauses (a) and (b), a “Transfer”) is to be settled by delivery of Class A
Common Stock or such other securities, in cash or otherwise.

ARTICLE V

OTHER COVENANTS

Section 5.01    Preemptive Rights.

(a)    Except with respect to any Exempt Issuance, prior to USWS issuing any New
Securities following the Closing to a proposed purchaser (the “Proposed
Purchaser”), each Purchaser and Lender (together with its Affiliates) that
continues to hold outstanding shares of Series B Preferred Stock at such time
(each, an “Eligible Purchaser”) shall have the right to purchase the number of
New Securities as provided in this Section 5.01.

 

16



--------------------------------------------------------------------------------

(b)    USWS shall give each Eligible Purchaser at least ten (10) Business Days’
prior notice (the “First Notice”) of any proposed issuance of New Securities,
which notice shall set forth in reasonable detail the proposed terms and
conditions thereof and shall offer to each Eligible Purchaser (or their
designated Affiliates) the opportunity to purchase its Pro Rata Share (which Pro
Rata Share shall be calculated as of the date of such notice) of the New
Securities at the same price, on the same terms and conditions and at the same
time as the New Securities are proposed to be issued by USWS. If any Eligible
Purchaser wishes to exercise such Eligible Purchaser’s preemptive rights, such
Eligible Purchaser must do so by delivering an irrevocable written notice to
USWS within five (5) Business Days after delivery of the First Notice by USWS
(the “Election Period”), which notice shall state the dollar amount of New
Securities such Eligible Purchaser or its Affiliates (each a “Requesting
Purchaser”) would like to purchase up to a maximum amount equal to such Eligible
Purchaser’s Pro Rata Share of the total offering amount plus the additional
dollar amount of New Securities such Requesting Purchaser would like to purchase
in excess of its Pro Rata Share (the “Over-Allotment Amount”), if any, if other
Eligible Purchasers do not elect to purchase their full Pro Rata Share of the
New Securities. The rights of each Requesting Purchaser to purchase a dollar
amount of New Securities in excess of each such Requesting Purchaser’s Pro Rata
Share of the New Securities shall be based on the relative Pro Rata Shares of
the New Securities of those Requesting Purchasers desiring Over-Allotment
Amounts. For the purposes of this Section 5.01, references to “Pro Rata Share”
shall refer to the percentage ownership that is obtained by dividing the number
of shares of Class A Common Stock beneficially owned by the applicable Purchaser
and its Affiliates on a fully-diluted basis by the total number of Class A
Common Stock beneficially owned by all Purchasers and their Affiliates on a
fully-diluted basis.

(c)    If not all of the New Securities are subscribed for by the Eligible
Purchasers, taking into account any Over-Allotment Amounts, USWS shall have the
right, but shall not be required, to issue and sell the unsubscribed portion of
the New Securities to the Proposed Purchaser at any time during the ninety
(90) day period following the termination of the Election Period pursuant to the
terms and conditions set forth in the First Notice. USWS may, in its reasonable
discretion, impose such other reasonable and customary terms and procedures such
as setting a closing date, rounding the number of New Securities covered by this
Section 5.01 to the nearest whole share and requiring customary closing
deliveries in connection with any issuance subject to this Section 5.01.

Section 5.02    Issuances of New Equity Securities. For a period of six
(6) months following the Closing Date, USWS shall not, and shall cause its
Subsidiaries not to, without the prior written consent of Crestview and TCW,
issue (a) any securities convertible into or exchangeable or exercisable for
Class A Common Stock or (b) Class A Common Stock, in each case, at a purchase
price, conversion price or exercise price, as the case may be, lower than
$0.308. Notwithstanding anything to the contrary in this Agreement, this
Section 5.02 shall not apply to (i) issuances of equity securities to a
director, officer or employee of USWS or any of its Subsidiaries, including, for
the avoidance of doubt, any issuances pursuant to the USWS 2018 Stock Incentive
Plan, (ii) any exchange of Class B Common Stock, and a corresponding number of
LLC Units, for shares of Class A Common Stock pursuant to the USWS Holdings LLC
Agreement and (iii) issuances in connection with any consolidation, merger,
division or other business combination of USWS.

Section 5.03    Amendments to Series A Preferred Stock and Preferred Warrants.

(a)    For a period of twenty-four (24) months following the Closing Date, USWS
shall not, without prior written consent of TCW (a) amend, modify or waive any
provision of that certain Certificate of Designations of the Series A Preferred
Stock, dated May 24, 2019 (the “Series A Certificate of Designations”), in a
manner that would reduce (or have the effect of reducing) the Conversion Price
(as defined therein), or (b) amend, modify or waive any provision of that
certain Preferred Warrant Agreement dated May 24, 2019 by and between USWS and
Continental Stock Transfer & Trust Company in a manner that would reduce (or
have the effect of reducing) the Warrant Price (as defined therein) of the
Preferred Warrants issued thereunder.

 

17



--------------------------------------------------------------------------------

(b)    Without prior written consent of TCW, for as long as it is the
“beneficial owner” under Rule 13d-3 under the Exchange Act of any shares of
Series B Preferred Stock, and Matlin, for as long as he is the “beneficial
owner” under Rule 13d-3 under the Exchange Act of any shares of Series B
Preferred Stock, USWS, shall not initiate or take of any stockholder vote or
similar action that would seek to modify the Authorized Share Amount as of the
date hereof, except in connection with a Change of Control (other than a Change
of Control arising solely due to the Class A Common Stock ceasing to be listed
or quoted on National Securities Exchange). Capitalized terms used in this
Section 5.03(b) but not defined in this Agreement shall have the meaning given
to such term in the Series A Certificate of Designations.

Section 5.04    Director Designation Rights. Subject to the other provisions of
this Section 5.04, for so long as TCW is the “beneficial owner” under Rule 13d-3
under the Exchange Act of any shares of Class A Common Stock, then the Board or
a committee thereof will nominate, and USWS will use its commercially reasonable
efforts to cause the stockholders to elect Ryan Carroll to the Board as a
Class III Director at the 2021 annual or special meeting of the stockholders of
USWS at which Class III Directors are to be elected to the Board; provided,
however, that USWS shall not be bound by the foregoing provision on or after the
date that Ryan Carroll ceases to be employed by TCW or its Affiliates. Nothing
in this Section 5.04 shall be deemed to prohibit the Board or USWS from taking
any action that at least a majority of the members of the Board determines in
good faith may be necessary to (i) comply with any rule or regulation of the SEC
or NASDAQ or (ii) comply with applicable law.

Section 5.05    TCW Series B Preferred Voting.

(a)    For all shares of Series B Preferred Stock beneficially owned by TCW, or
over which TCW has voting control, TCW hereby irrevocably and unconditionally
agrees with Crestview to provide its written consent or affirmative vote (or
cause such written consent or affirmative vote to be provided) pursuant to
Section 4 (Voting) of the Series A Certificate of Designations consistent with
how Crestview or its Affiliates provides its written consent or affirmative vote
on such matters.

(b)    TCW agrees that it will not transfer any of its shares of Series B
Preferred Stock, whether to an Affiliate, a third party or otherwise, unless and
until such transferee has agreed in writing to be bound by the provisions of
this Section 5.05, by execution of a Joinder Agreement in a form reasonably
agreed to between Crestview and TCW.

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01    Indemnification by USWS. USWS agrees to indemnify each Purchaser
and its Representatives (collectively, “Purchaser Related Parties”) from, and
hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all reasonable costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a third party claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by USWS contained herein to be true and correct in all material
respects as of the date hereof (except with respect to any provisions including
the word “material,” “Material Adverse Effect” or words of similar import, with
respect to which such representations and warranties must have been true and
correct) or

 

18



--------------------------------------------------------------------------------

(ii) the material breach of any covenants of USWS contained herein, provided
that, in the case of the immediately preceding clause (i), such claim for
indemnification is made prior to the expiration of such representation or
warranty; provided, however, that for purposes of determining when an
indemnification claim has been made, the date upon which a Purchaser Related
Party shall have given notice (stating in reasonable detail the basis of the
claim for indemnification) to USWS shall constitute the date upon which such
claim has been made.

Section 6.02    Indemnification by the Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify USWS and its respective Representatives
(collectively, “USWS Related Parties”) from, and hold each of them harmless
against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them), whether or not involving a third party
claim, as a result of, arising out of, or in any way related to (i) the failure
of any of the representations or warranties made by such Purchaser contained
herein to be true and correct in all material respects as of the date hereof or
(ii) the material breach of any of the covenants of such Purchaser contained
herein, provided that, in the case of the immediately preceding clause (i), such
claim for indemnification relating to a breach of any representation or warranty
is made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a USWS Related Party shall have given notice (stating
in reasonable detail the basis of the claim for indemnification) to such
Purchaser shall constitute the date upon which such claim has been made;
provided, further, that the liability of such Purchaser shall not be greater in
amount than such Purchaser’s Allocated Purchase Price.

Section 6.03    Indemnification Procedure. A claim for indemnification for any
matter not involving a third party claim may be asserted by notice to the party
from whom indemnification is sought; provided, however, that failure to so
notify the indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article VI, except as
otherwise provided in Sections 6.01 and 6.02. Promptly after any USWS Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel, any such matter
as long as the Indemnifying Party pursues the same diligently and in good faith.
If the Indemnifying Party undertakes to defend or settle such claim, it shall
promptly after such determination, and in no event later than five (5) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and/or the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control relevant to the claim. Such cooperation of the Indemnified Party shall
be at the cost of the Indemnifying Party. After the Indemnifying Party has
notified the Indemnified Party of its intention to undertake to defend or settle
any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement

 

19



--------------------------------------------------------------------------------

of such asserted liability; provided, however, that the Indemnified Party shall
be entitled (i) at its expense, to participate in the defense of such asserted
liability and the negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has, within ten (10) Business Days of when the Indemnified
Party provides written notice of a claim, failed (x) to assume the defense or
settlement of such claim and employ counsel or (y) to notify the Indemnified
Party of such assumption or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrong doing by, the Indemnified Party.

Section 6.04    Tax Treatment of Indemnification Payments. Any indemnification
payments made under this Article VI shall be treated for all tax purposes as an
adjustment to the relevant Purchaser’s Allocated Purchase Price except as
otherwise required by applicable Law.

ARTICLE VII

TERMINATION

Section 7.01    Termination. This Agreement may be terminated at any time:

(a)    by mutual written consent of USWS and the Purchasers entitled to purchase
a majority of the Purchased Securities as set forth on Schedule A;

(b)    by either USWS or the Purchasers if any court of competent jurisdiction
in the United States or other United States Governmental Authority shall have
issued a final order, decree or ruling or taken any other final action
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby and such order, decree, ruling or other action is or shall have become
final and nonappealable;

(c)    by either USWS or any Purchaser if the Closing has not been consummated
by April 15, 2020 (the “Outside Date”);

(d)    by USWS if (i) there shall have been a breach of any representation or
warranty on the part of the Purchasers set forth in this Agreement or in any
other Basic Document, or if any such representation or warranty of the
Purchasers shall have become untrue, in either case such that the conditions set
forth in Section 2.04(c) would be incapable of being satisfied by the Outside
Date or (ii) there shall have been a breach in any material respect by the
Purchasers of any of their respective covenants or agreements hereunder, and
with respect to such clause (i) or (ii) the Purchasers have not cured such
breach or inaccuracy within twenty (20) Business Days after receipt of written
notice thereof from USWS; provided that USWS is not then in breach of any of its
obligations hereunder; and

(e)    by any Purchaser if (i) there shall have been a breach of any
representation or warranty on the part of USWS set forth in this Agreement or in
any other Basic Document, or if any such representation or warranty of USWS
shall have become untrue, in either case such that the conditions set forth in
Section 2.04(b) would be incapable of being satisfied by the Outside Date or
(ii) there shall have been a breach in any material respect by USWS of its
covenants or agreements hereunder, and USWS has

 

20



--------------------------------------------------------------------------------

not cured such breach or inaccuracy within twenty (20) Business Days after
receipt of written notice thereof from the Purchasers; provided that such
Purchasers are not then in breach of any of their obligations hereunder.

Section 7.02    Certain Effects of Termination. If this Agreement is terminated
by either USWS or the Purchasers as provided in Section 7.01, except as set
forth in Section 8.03, this Agreement shall become null and void and have no
further force or effect, but the parties shall not be released from any
liability arising from or in connection with any breach hereof occurring prior
to such termination.

ARTICLE VIII

MISCELLANEOUS

Section 8.01    Expenses. USWS hereby covenants and agrees to reimburse
Crestview Advisors, L.L.C. for its reasonable and documented fees and expenses
up to an aggregate amount of $300,000. All other costs and expenses, including,
without limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing has occurred.

Section 8.02    Interpretation. Article, Section, Schedule and Exhibit
references in this Agreement are references to the corresponding Article,
Section, Schedule or Exhibit to this Agreement, unless otherwise specified. All
Exhibits and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever USWS has an obligation under the Basic Documents, the expense of
complying with that obligation shall be an expense of USWS unless otherwise
specified. Any reference in this Agreement to $ shall mean U.S. dollars.
Whenever any determination, consent or approval is to be made or given by any
Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Basic Documents
is held to be illegal, invalid, not binding or unenforceable, (i) such provision
shall be fully severable and the Basic Documents shall be construed and enforced
as if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect and (ii) the parties hereto shall negotiate in
good faith to modify the Basic Documents so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Basic Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is a non-Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

Section 8.03    Survival of Provisions. The representations and warranties set
forth in Sections 3.02(e), 3.02(f), 3.02(g), 3.07, 3.08, 3.10, 4.02, 4.04 and
4.05 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of six (6) months following the Closing Date
regardless of any investigation made

 

21



--------------------------------------------------------------------------------

by or on behalf of USWS or the Purchasers. The covenants made in this Agreement
or any other Basic Document shall survive the Closing and remain operative and
in full force and effect regardless of acceptance of any of the Purchased
Securities and payment therefor and repayment, conversion or repurchase thereof.
Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of USWS
and the Purchasers thereunder, Section 7.02 and this Article VIII shall remain
operative and in full force and effect as between USWS and the Purchasers,
unless USWS and the Purchasers execute a writing that expressly (with specific
references to the applicable Section or subsection of this Agreement) terminates
such rights and obligations as between USWS and the Purchasers.

Section 8.04    No Waiver; Modifications in Writing.

(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Basic Document, any waiver of any
provision of this Agreement or any other Basic Document and any consent to any
departure by USWS from the terms of any provision of this Agreement or any other
Basic Document shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on USWS in any case shall
entitle USWS to any other or further notice or demand in similar or other
circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

Section 8.05    Binding Effect; Assignment.

(a)    Binding Effect. This Agreement shall be binding upon USWS, each Purchaser
and their respective successors and permitted assigns. Except as expressly
provided in this Agreement, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b)    Assignment of Purchased Securities. All or any portion of Purchased
Securities purchased pursuant to this Agreement may be sold, assigned or pledged
by the Purchasers, subject to compliance with applicable securities laws,
Sections 4.05(f) and 4.06 hereof and the Registration Rights Agreement, and,
except as provided in the Basic Documents, any such assignment shall not affect
the rights of the Purchasers hereunder.

(c)    Assignment of Rights. Each Purchaser’s rights and obligations hereunder
(including the right to seek indemnification) may be transferred or assigned in
whole or in part by such Purchaser to any Affiliate of such Purchaser without
the consent of USWS or the other parties hereto. Upon any such permitted
transfer or assignment, references in this Agreement to the Purchasers (as they
apply to the transferor or assignor, as the case may be) shall thereafter be
deemed to include a reference to such transferee or assignee of such Purchaser
unless the context otherwise requires. Without the written consent of USWS,
which consent shall not be unreasonably withheld, no portion of the rights and
obligations of

 

22



--------------------------------------------------------------------------------

any Purchaser under this Agreement may be assigned or transferred by such
Purchaser or such a transferee of Purchased Securities to a Person that is not
an Affiliate of such Purchaser. No portion of the rights and obligations of USWS
under this Agreement may be transferred or assigned without the prior written
consent of the Purchasers, which consent shall not be unreasonably withheld.

Section 8.06    Non-Disclosure. USWS, its Subsidiaries and any of their
respective Representatives shall disclose the identity of, or any other
information concerning, any Purchaser or any of their Affiliates only after
providing such Purchaser a reasonable opportunity to review and comment on such
disclosure (with such comments being incorporated or reflected, to the extent
reasonable, in any such disclosure); provided, however, that nothing in this
Section 8.06 shall delay any required filing or other disclosure with the SEC,
NASDAQ or any Governmental Authority or otherwise hinder USWS, their
Subsidiaries or their Representatives’ ability to timely comply with all laws or
rules and regulations of the SEC, NASDAQ or other Governmental Authority.

Section 8.07    Communications. All notices and demands provided for hereunder
shall be (i) in writing and shall be given by registered or certified mail,
return receipt requested, air courier guaranteeing overnight delivery or
personal delivery and (ii) via e-mail, to the following addresses:

(a)    If to the Purchasers:

At such address indicated on Schedule A attached hereto.

(b)    If to the Lenders:

At such address indicated on the signature pages attached hereto.

(c)    If to USWS:

U.S. Well Services, Inc.

1360 Post Oak Boulevard, Suite 1800

Houston, Texas 77056

Attention: Kyle O’Neill

E-mail: koneill@uswellservices.com

with a copy (which shall not constitute notice) to:

Porter Hedges LLP

1000 Main St., 36th Floor

Houston, Texas 77002

Attention: Corey C. Brown

E-mail: cbrown@porterhedges.com

or to such other address as USWS or such Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt if sent by overnight courier copy; when receipt is
acknowledged, if sent via e-mail; and upon actual receipt when delivered to an
air courier guaranteeing overnight delivery.

Section 8.08    Removal of Legend. Each Purchaser may request USWS to remove the
legend described in Section 4.05(d) from the certificates evidencing the
Purchased Securities by submitting to USWS such certificates, together with an
opinion of counsel to the effect that such legend is no longer required under
the Securities Act or applicable state laws, as the case may be. USWS shall
cooperate with reasonable requests of such Purchaser to effect the removal of
such legend.

 

23



--------------------------------------------------------------------------------

Section 8.09    Entire Agreement. This Agreement, the other Basic Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by USWS or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 8.10    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 8.11    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.12    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. A signed copy of this Agreement delivered by
portable document format (PDF) or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement; provided, however, that each party hereto shall deliver an
original signed copy of this Agreement executed by such party to any other party
hereto promptly upon the request of any such other party.

 

24



--------------------------------------------------------------------------------

Section 8.13    Recapitalizations, Exchanges, Etc. Affecting the Purchased
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all equity interests of USWS or any
successor or assign of USWS (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Purchased Securities.

Section 8.14    Certain Tax Matters.

(a)    USWS shall pay any and all documentary, stamp or similar issue or
transfer tax due on (i) the issue of the Purchased Securities and (ii) the issue
of shares of Class A Common Stock upon conversion or redemption of the Purchased
Securities.

(b)    The Purchasers and USWS agree not to treat the Series B Preferred Stock
(based on the terms as set forth in the Certificate of Designations) as
“preferred stock” within the meaning of Section 305 of the Code and U.S.
Treasury Regulation § 1.305-5 for U.S. federal income tax and withholding tax
purposes and shall not take any position inconsistent with such treatment,
including on any applicable U.S. federal income or state tax return or in
connection with any audit or other proceeding, except as required by a final
“determination” within the meaning of Section 1313(a) of the Code. USWS agrees
that, provided that each Purchaser delivers to USWS a properly executed IRS Form
W-9, or similar form sufficient to cause under current Law USWS (including any
paying agent of USWS) to avoid a requirement to withhold on any payments or
deemed payments to any such Purchaser, USWS (including any paying agent of USWS)
will not withhold on any payments or deemed payments to any such Purchaser.

[Remainder of Page Left Intentionally Blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

U.S. WELL SERVICES, INC. By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CRESTVIEW III USWS, L.P. By:   Crestview III USWS GenPar, LLC,   its general
partner By  

/s/ Ross A. Oliver

Name:   Ross A. Oliver Title:   General Counsel

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CRESTVIEW III USWS TE, LLC By:  

/s/ Ross A. Oliver

Name:   Ross A. Oliver Title:   General Counsel

[Signatures continue on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

REGIMENT CAPITAL SPECIAL SITUATIONS FUND V., L.P. By:  

/s/ Richard Miller

Name:   Richard Miller Title:   Authorized Signatory

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DAVID J MATLIN By:  

/s/ David J Matlin

Name:   David J Matlin

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PETER SCHOELS By:  

/s/ Peter Schoels

Name:   Peter Schoels

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GREENBLATT PARTNERS LP By:  

/s/ Jeffrey Greenblatt

By:  

 

Name:  

 

Title:  

 

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

JASON CAPONE By:  

/s/ Jason Capone

Name:   Jason Capone

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

JAMES MCCARTNEY By:  

/s/ James McCartney

Name:   James McCartney

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

KEN CAMPBELL By:  

/s/ Ken Campbell

Name:   Ken Campbell

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

TIM O’CONNOR By:  

/s/ Tim O’Connor

Name:   Tim O’Connor

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GREG ETHRIDGE By:  

/s/ Greg Ethridge

Name:   Greg Ethridge

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Solely for the purposes of Section 5.01 LNV CORPORATION By:  

/s/ Jacob Cherner

Name:   Jacob Cherner Title:   Executive Vice President LPP MORTGAGE, INC. By:  

/s/ Jacob Cherner

Name:   Jacob Cherner Title:   Executive Vice President Address for Notice: c/o
CLMG Corp. 7195 Dallas Parkway Plano, Texas 75024 Attention: James Erwin,
President E-mail: jerwin@clmgcorp.com with a copy (which shall not constitute
notice) to: Melissa Cobb SVP/Corporate Counsel 6000 Legacy Dr. Plano, TX 75024
E-mail: MCobb@BealService.com

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Series B
Preferred
Stock      Allocated
Purchase Price   Crestview III USWS, L.P.
c/o Crestview Advisors, L.L.C.
590 Madison Avenue, 42nd Floor
New York, New York 10022
Attention: Adam J. Klein, Ross A. Oliver
E-mail: aklein@crestview.com; roliver@crestview.com      10,959      $
10,959,306.91  

with a copy (which shall not constitute notice) to:

     

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: E. Ramey Layne, James M. Garrett
Email: rlayne@velaw.com; jgarrett@velaw.com

      Crestview III USWS TE, LLC
c/o Crestview Advisors, L.L.C.
590 Madison Avenue, 42nd Floor
New York, New York 10022
Attention: Adam J. Klein, Ross A. Oliver
E-mail: aklein@crestview.com; roliver@crestview.com      541      $ 540,693.09  

with a copy (which shall not constitute notice) to:

     

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: E. Ramey Layne, James M. Garrett
Email: rlayne@velaw.com; jgarrett@velaw.com

     

Regiment Capital Special Situations Fund V, L.P.

c/o TCW Direct Lending Group

1251 Avenue of the Americas, Suite 4700

New York, NY 10020

Attention: Richard Miller

E-mail: richard.miller@tcw.com


     6,500      $ 6,500,000.00  

 

Exhibit B-1



--------------------------------------------------------------------------------

Purchaser

   Series B
Preferred
Stock      Allocated
Purchase Price  

David J Matlin

     1,878      $ 1,878,000  

600 Fifth Avenue; 22nd Floor

     

New York, New York 10022

     

Peter Schoels

     229      $ 229,000  

1025 Morse Blvd

     

West Palm Beach FL 33404

     

Greenblatt Partners LP

     500      $ 500,000  

14 East 60th Street Suite 600

     

New York, NY 10022

     

Jason Capone

     113      $ 113,000  

260 park avenue South; #9j

     

New York, New York 10010

     

James McCartney

     4      $ 4,000  

95 Sebonac Road

     

South Hampton, NY 11968

     

Ken Campbell

     113      $ 113,000  

16620 Parkland Dr.

     

Shaker Heights OH 44120

     

Tim O’Connor

     113      $ 133,000  

1835 Port Carlow Place

     

Newport Beach CA 92660

     

Greg Ethridge

     50      $ 50,000  

585 Weed Street

     

New Canaan CT 06840

        

 

 

    

 

 

 

Total

     21,000      $ 21,000,000.00  

 

Exhibit B-2